Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 October 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  Sir
                     
                     Head Quarters 25th October 1782
                  
                  The packet arrived at New York last Monday—Nothing has yet transpired but what is contained in the inclosed Paper—I likewise inclose your Excellency an extract from the latest intelligence which I have received from New York, but you will observe that it is prior to the arrival of the Packet—Accounts by Deserters confirm the intended division of the British Fleet.
                  I beg the favor of your Excellency to forward the letter for the Marquis de Vaudreuil by the Chain of Expresses, and to cause the packet for the Baron Viemenil to be delivered to him.
                  I wish you an agreeable march and have the honor to be with very sincere Esteem Yr Excellency’s Most ot. and hble servt
                  
                  
                     P.S.  Some Naval prisoners who came up in a Flag mention the sailing of the whole of the British Fleet (except three or four ships) in two divisions—One on Tuseday—the other on Wednesday.
                  
                  
               